DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanashi et al. (US. 2018/0358748 A1).
In Regards to Claim 1:
Yamanashi teaches a connector (3) comprising: 
a plate-shaped conductor (311B) having a through hole (See Reproduced Drawing 1) through which a fastening member (Paragraph 25, The plate-like connection portion 311B is held by a nut holder 314, fastened by a bolt and a nut 315 and connected to the electric wire.)  is inserted; 
a housing (312) holding the conductor (311B) and having an abutment surface (See Reproduced Drawing 1); a nut (315) having a screw hole (See Reproduced Drawing 1) into which the fastening member (Paragraph 25, The plate-like connection portion 311B is held by a nut holder 314, fastened by a bolt and a nut 315 and connected to the electric wire.) is screwed, and fixed to the housing (312) along a first direction that is a direction in which the conductor (311B) extends; a support member (314) configured to be fixed to the housing (312) and restrict the nut (315) from falling off the housing (312); and 
a holding structure (Same as support member 314)) configured to hold the nut (315), wherein the abutment surface (See Reproduced Drawing 1) is a surface configured to position the screw hole (See Reproduced Drawing 1) concentric with the through hole (See Reproduced Drawing 1) in a state where a side surface of the nut (315) abuts the abutment surface (See Reproduced Drawing 1), and the holding structure (Same as support member 314) holds the nut (315) in a state where the side surface of the nut (315) abuts the abutment surface (See Reproduced Drawing 1).
In Regards to Claim 2:
Yamanashi teaches the connector according to claim 1, wherein the holding structure (Same as support member 314) has a holding recess (See Reproduced Drawing 2) provided in the housing (312) and recessed in the first direction to make the nut (315) be press-fitted into the holding recess (See Reproduced Drawing 2), and 29the abutment surface (See Reproduced Drawing 1) is positioned deep in the holding recess (See Reproduced Drawing 2).
In Regards to Claim 3:
Yamanshi teaches the connector according to claim 2, wherein the holding structure (314) has a rib (See Reproduced Drawing 1) that is provided on a wall surface of the holding recess (See Reproduced Drawing 2) along the first direction and is configured to be squashed by the nut (315) when the nut (315) is press-fitted into the holding recess (See Reproduced Drawing 2).
In Regards to Claim 4:
Yamanshi teaches the connector according to claim 1, wherein the support member (314) has a support piece (See Reproduced Drawing 2) configured to support the nut (315), and is configured to be fixed to the housing (312) in a state where the nut (315) is supported by the support piece (See Reproduced Drawing 2).
In Regards to Claim 5:
Yamanshi teaches the connector according to claim 2, wherein the support member (314) has a support piece (See Reproduced Drawing 2) configured to support the nut (315), and is configured to be fixed to the housing (312) in a state where the nut (315) is supported by the support piece (See Reproduced Drawing 2).
In Regards to Claim 6:
Yamanshi teaches the connector according to claim 3, wherein the support member (314) has a support piece (See Reproduced Drawing 2) configured to support the nut (315), and is configured to be fixed to the housing (312) in a state where the nut (315) is supported by the 30support piece (See Reproduced Drawing 2).

    PNG
    media_image1.png
    813
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    767
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 7-15, these limitations, in combination with remaining limitations of claims 7-15, are neither taught nor suggested by the prior art of record.
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831